Exhibit 16.1 April 18, 2013 Securities and Exchange Commission treet NE Washington, D.C. 20549 Commissioners: We have read the statements made by GWG Holdings, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of Form 8-K of GWG Holdings, Inc. dated April 18, 2013. We agree with the statements in so far as they relate to our Firm in such Form 8-K. We have no basis to agree or disagree withany statements made pertaining to matters that do not involve our Firm. Very truly yours, /s/ Mayer Hoffman McCann P.C. Mayer Hoffman McCann P.C. Mayer Hoffman McCann P.C., 222 South Ninth Street, Suite 1000, Minneapolis, MN 55402T 612-339-7811
